Title: To Thomas Jefferson from J. P. P. Derieux, 20 July 1790
From: Derieux, Justin Pierre Plumard
To: Jefferson, Thomas



Monsieur
Charlotteville ce 20 Juillet 1790.

Nous avons appris avec beaucoup de satisfaction que vous etiés heureusement arrivé à New-york, et nous voyons encore avec un  plaisir plus sensible s’approcher le tems où nous devons vous revoir et vous offrir de nouveaux et foibles temoignages de notre reconnaissance.
Je vous apprendrai avec doulleur que je n’ay point encore reçu de lettres de ma Tante Bellanger, ny même de Mr. Mazzei, et que je crains beaucoup d’avoir perdu dans l’esprit de l’un et de l’autre, sans à ma Connoissance y avoir donné lieu; vous me rendriés le plus grand service, Monsieur, de decouvrir si mes inquiétudes sont fondées, et si elles le sont, vous seul pourriés remettre les choses dans leur premier etat. L’evenement a desja assés prouvé jusqu’a quel point je puis esperer des bontés que vous voudrés bien avoir pour moi et ma famille, et que sans le secours de ces mêmes bontés, que je sollicite, je ne puis ny ne dois beaucoup esperer. Voullés vous bien me faire la Grace de leur faire passer les deux Lettres cy joint.
Depuis votre depart j’ai beaucoup reflechi aux moyens de me replacer promptement en Campagne pour m’occuper entierement des occupations rurales. Le Commerce n’offre point de ressources dans cette ville, et l’agriculture y a des inconvenients locales, qui s’opposent à sa progression. Cette decouverte, faitte plutot, m’auroit sauvé 3 ans d’epreuves desagreables, mais n’y ayant trouvé que de l’encouragement, auprès même des personnes les mieux instruittes du Local, je crus bien faire de l’entreprendre; mais l’experience du contraire a eclairé mes Erreurs, et je suis dans le plus grand Empressement de quitter la Ville, pour reprendre la routte heureuse que vous aviés bien voulu me tracer dans le principe. J’ai été en Consequence voir plusieurs plantations qui sont à Vendre, mais elles sont pour la pluspart, ou des terres usées, ou des terres incultes, dont on demande au dela de ce que je puis donner, et où il faudroit beaucoup de tems et de depenses pour batir: de maniere que je ne me suis encore determiné pour aucune.
Je vous avouerai, Monsieur, que, soit mon attachement pour Collé, soit le desir que Mde. de Rieux me temoigne d’acquerir cet endroit, qu’elle a de tous tems regardé comme devoir lui appartenir, je m’arrete toujours avec plaisir à l’idée d’y faire encore notre demeure; et si cette inclination naturelle ne m’aveugle pas sur les ressources de cette petitte plantation, je me persuade que je pourrois y trouver le necessaire pour moi et ma famille. Je sais que la terre a eté très affoiblie par ses productions reppetées en Corn, mais on me dit qu’avec de profonds Labours et des recoltes en petittes graines, il seroit aisé de la rendre productive, et je crois qu’avec  des prairies artificielles et beaucoup de pommes de terre, propres à l’Engrais des Bestiaux, on remplaceroit aisement la corn que l’habitude, plutot que la necessité, fait regarder ici comme une récolte indispensable. Nous nous proposons, ma femme et moi, d’y aller avec nos enfants passer huit ou quinze jours, pour nous delasser de l’ennui de la Ville, dont il n’est pas possible d’etre plus fatigués.
Si vous avés reçu reponse de Mr. Mazzei, et que vous ayés pu en obtenir des termes raisonnables, je ferai tout le possible pour empecher que Collé ne passe dans des mains Etrangeres. Je ne verrois pas d’ailleurs sans beaucoup de deplaisir s’échapper cette occasion de devenir votre voisin. Vous pouvés certainement, plus que personne, persuader à Mr. Mazzei que la degradation de ses Batiments et l’inferiorité de sa terre réduisent le tout à une valleur très mediocre.
Je suis actuellement en Negotiation avec le frere du Col. Samuel Lewis pour lui rendre sa maison avant l’expiration des cinq ans. Il m’a fait proposer par Col. Bell il y a quelque tems de me remettre en argent les 300. pound qui me sont dus, et après avoir recu ma reponse conforme à ses desirs, il n’a plus offert que son billet pour le tout. Je lui ay repondu que cela ne pouvoit pas me convenir et, pour le determiner, je lui ay ajoutté que s’il ne reprenoit pas sa maison, j’allois la sous louer pour les deux ans qui me restent encore à jouir. J’attends sa reponse tous les jours, et je crois qu’elle me sera favorable, ayant appris depuis peu qu’il venoit de recevoir 15 ou 16. cent pound en argent comptant, et qu’il avoit le plus grand desir de degager cet objet de mes mains. Mais il paroit qu’en homme rusé il a voulu tenter s’il pourroit me faire prendre son billet. C’est un homme de beaucoup de fortune et de credit dans la comtée de Botetourt, et dans tout autre cas que le mien, je ne crois pas qu’il y auroit le moindre danger à prendre son Billet. Mais j’ai besoin de cette somme pour m’aider à acheter Collé et des negres. Je ne ferai rien au surplus sans avoir eu l’honneur de vous consulter la dessus et savoir si, ne pouvant absolument recevoir cet argent, je pourrois remplir ces deux objets, en negotiant son Billet qu’il m’offre avec interets.
En outre de la Lettre pour Mr. Short, dans laquelle je vous prie de voulloir bien inclure celles de ma tante Bellanger et Mr. Mazzei, je prends la liberté de vous en adresser plusieurs autres pour France et la Martinique. Je vous demande pardon de cet embarras et vous supplie d’excuser mon importunité.

Mde. de Rieux vous prie d’agreer l’assurance de son respect, et j’ay l’honneur d’etre dans les sentiments de la plus parfaitte reconnoissance et du profond respect, Monsieur Votre très humble et très obeisst. Serviteur

P. De Rieux


P.S. J’ai l’honneur de vous observer, Monsieur, que si Mr. Mazzei ne trouvoit pas suffisantes les offres que vous avés recu pour Collé et qu’il preferat ne pas le vendre quant à présent, que je serois très satisfait que vous voulliés bien m’y laisser retourner pour quelques années. Cela ne pourroit etre, dans la suitte, que d’un grand avantage pour la Vente de cette plantation, qui a absolument besoin de nouvelles finses et cela me donneroit le tems de me mieux pourvoir par la suitte, et de faire batir à mon aise, dans le cas où j’acheterois des terres en friche. Je vais faire tout le possible d’ici a votre retour, pour tacher de me debarasser de cette maison de La ville, et pouvoir vers La fin du mois prochain, commencer a Ensemencer toutte La terre de collé, si je puis avoir L’honneur de recevoir pour ce tems, votre reponse a cet Egard.
Dans mes Lettres a ma tante et Mr. Mazzei Je ne fais pas mention de mon desir de quitter La Ville, je crois qu’il vaut mieux attendre que je sois fixé et mieux Etably ailleurs.

